Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-21 are presented for examination.
Claims 1 and 12 were amended.
This is a Non-Final Action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person 

Claims 1, 6-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bellamkonda et al. (US 2014/0156636) in view of Grosse et al. (US 2015/0379077)

1.   Bellamkonda teaches, A method comprising:
generating, based on said detecting, an execution plan for said database statement, wherein said execution plan specifies in a single pass (Fig  1D: 152, 128C, 129E ( teaches a table scan, single pass) and 129F  and 198, Fig 2– teaches a database table , a database query and an execution plan):		based on a first row of said plurality of rows, adding a particular row that is stored in an access structure, based on a second row of said plurality of rows, modifying same said particular row that is stored in the access structure, for each row of said plurality of rows, updating a cumulative global calculation (Fig 1D and 2 – teaches adding or modifying in the access structure (Batch of Aggregation records, 154) by adding or modifying the sum per hash key; the cumulative global calculation being the Sum(OrderValue));
Bellamkonda does not teach or disclose, 


However, Grosse teaches, 
detecting a global aggregate function that is required for a database statement issued against a plurality of rows; and generating one or more result rows that satisfy said database statement, wherein at least one of said one or more result rows contains a final result of said cumulative global calculation (Paragraph [0171] & [0210] – teaches aggregating hash values, wherein any kind of global aggregating functions can be used to combine partial aggregate results, Grosse).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify the method of Freedman of performing a particular database query based on specific operational parameters by incorporating the global aggregation function of Grosse, as taught by Grosse, because both the prior arts are in the same field of endeavor and by incorporating Grosse teaching into Freedman, would allow Freedman to increase the opportunities to parallelize the execution of database queries by supporting global structural properties (Paragraph [0210], Grosse)

6.   Bellamkonda and Grosse teach, The method of Claim 1 wherein said global aggregate function comprises at least one of: a sum, a minimum, a maximum, an average, a count of rows, a standard deviation, a variance, a median, or a mode (Paragraph [0054], Grosse).


detecting a global aggregate function comprises detecting an organizing operation that is specified in said database statement (Paragraph [0100] Wein, Paragraph [0054] – aggregating functions, Grosse);
in a single pass, for each row of said plurality of rows, performing further comprises applying said organizing operation to said each row ((Fig 2, Fig 1D – creation of batch of aggregation records, 154, Bellamkonda; Paragraph [0054] – teaches variety of relation functions in view of optimization, Grosse); 
updating an access structure is based on said applying said organizing operation; and generating one or more result rows is based on said access structure (Fig 1D and 2 – teaches adding or modifying in the access structure (Batch of Aggregation records, 154) by adding or modifying the sum per hash key; the cumulative global calculation being the Sum(OrderValue), Bellamkonda); and  (Paragraph [0070] – teaches updating the access structure based on the query plan optimization, Grosse).

8.    Bellamkonda and Grosse teaches, The method of Claim 7 wherein said organizing operation comprises at least one of: aggregating groups of rows, joining rows, or filtering duplicate rows (Paragraph [0025] – filtering operation, Freedman).

9.   Bellamkonda and Grosse teaches, The method of Claim 7 wherein said access structure comprises at least one of: a hash table or a B-tree (Paragraphs 2 & 19 – teaches utilization of b-tree or hash functions, Freeman; Paragraph [0171] – list of hash (hash table), Grosse).

Claim 12 is similar to claim 1 hence rejected similarly.
Claim 10 are objected for being allowable subject matter dependent on rejected claims.
Claims 2-5, 11 and 13-21 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159